Appeals from two orders of Supreme Court, New York County (Phyllis Gangel-Jacob, J.), the first, entered on or about June 13, 1995, which, upon respondents-appellants’ motion to dismiss the petition, inter alia, remanded the matter for further proceedings at the administrative level, with a direction for respondents-appellants to consider petitioner’s administrative appeal and render a determination within 60 days from the date of said order, and otherwise dismissed the petition with leave to renew as appropriate upon exhaustion of petitioner’s administrative remedies, and the second, entered on January 23, 1996, which denied respondents-appellants’ motion to renew their motion to dismiss, unanimously dismissed as moot, without costs.
At oral argument of this appeal, respondents-appellants stated that petitioner’s administrative appeal had been considered and a determination rendered in accordance with the direction contained in the order appealed entered on or about June 13, 1995. Consequently, there is no need for any further review by this Court. The question of whether respondents-appellants’ determination of the administrative appeal was arbitrary or capricious or made in bad faith should be addressed by Supreme Court in the first instance (CPLR 7803 [3], [4]; 7804 [g]; see, Harris v Lavine, 43 AD2d 894), especially where, as here, petitioner was given leave to renew after exhaustion of administrative remedies. Concur—Sullivan, J. P., Ross, Tom and Mazzarelli, JJ.